Per Curiam.
Donald M. Levy and Frances D. Levy, his wife, and Ralph Rabinowitz and Jean D. Rabinowitz, his wife, brought this suit for specific performance of a contract, providing for the sale of real property to them by Beach Investment Corporation (“Beach”). The trial court denied specific performance, and this appeal ensued.
The proposed contract was signed and sealed on behalf of Beach and delivered to Mr. and Mrs. Levy on January 21, 1968. Mr. and Mrs. Levy and Mr. and Mrs. Rabinowitz signed and sealed the contract on January 27 and 28.
On conflicting evidence, the trial court found that Mrs. Levy advised the president of Beach by telephone on January 29 that all parties had signed the contract and that she would return it the next *20day with a check for the down payment. On January 30 the president of Beach advised Mrs. Levy that Beach was withdrawing its offer to sell the property.
The trial court held that the contract never became operative because it was not delivered to Beach before Beach revoked its offer. We disagree. The contract, which had been fully executed, became effective when its acceptance was communicated to the president of Beach on January 29. 1A A. Corbin on Contracts § 244 (1963).
We reverse the decree appealed from and remand the case for the entry of a decree specifically enforcing the contract.

Reversed and remanded.